DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-13 of U.S. Application 15/573,119 filed on November 9, 2017 have been examined.

Allowable Subject Matter
Claims 1, 16, and 17 are allowed over the prior art of record.
The closest prior art of record is Sugioka, US 20160082976 A1, Gerding et al., US 20170136918 A1, Schooler, US 20020121803 A1, and Stojanovic et al., US 20120161486 A1, hereinafter referred to as Sugioka, Gerding, Schooler, and Stojanovic, respectively.
The following is an examiner’s statement of reasons for allowance:

Sugioka discloses a vehicle seat comprising a drive mechanism that moves and positions the vehicle seat according to various conditions, including in response to a foot sensor. 



Schooler discloses a vehicle seat equipped with an inclined guide for tilting the vehicle’s seat.

Stojanovic discloses a vehicle seat wherein the seat cushion may be tilted thereby controlling the seat cushion angle by using a link member connected to the vehicle seat and vehicle floor.

As to claims, 1, 16, and 17, the closest prior art of record either taken individually or in combination with other prior art of record fails to teach or suggest:

A vehicle, comprising:
a seat assembly that is mounted on the vehicle and includes a seatback and a seat cushion;
a footrest that is provided in front of the seat assembly and on which an occupant can put a foot; and
a drive mechanism configured to control at least a position of the seatback and the seat cushion, in response to the foot of the occupant being put on the footrest, to position an upper end of the seat assembly upward on a rearward side of the upper end, wherein a line of sight of the occupant remains substantially similar before and after the drive mechanism controls the position of the seatback and the seat cushion.

A vehicle, comprising:
a seat assembly that is mounted on the vehicle and includes a seatback and a seat cushion;
a footrest that is provided in front of the seat assembly and on which an occupant can put a foot; and
a drive mechanism configured to control at least a position of the seatback and the seat cushion, in response to the foot of the occupant being put on the footrest, to position an upper end of the seat assembly upward in a rearward direction, wherein a line of sight of the occupant remains substantially similar before and after the drive mechanism controls the position of the seatback and the seat cushion.

A vehicle, comprising:
a seat assembly that is mounted on the vehicle and includes a seatback and a seat cushion;
a footrest that is provided in front of the seat assembly and on which an occupant can put a foot; and
a drive mechanism configured to control at least a position of the seatback and the seat cushion, in response to the foot of the occupant being put on the footrest, to move an upper end of the seat assembly in upward and rearward directions simultaneously, wherein a line of sight of the occupant remains substantially similar before and after the drive mechanism controls the position of the seatback and the seat cushion.

Claims 2-13, and 15 depend from claim 1, and are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/LAIL A KLEINMAN/           Primary Examiner, Art Unit 3668